DYKMAN, J.
This is an appeal from a judgment entered upon the decision of a justice of this court after a trial at the special term, and also from an order denying a motion of the plaintiffs’ to open the judgment. The facts are recited in the opinion of the trial judge, and, as we concur in his conclusions, a recitation of the case by us would be unprofitable.
The judgment should be affirmed, with costs, on the opinion of the trial judge, and, as the appeal from the order is destitute of merit, it should be affirmed, with $10 costs and disbursements. All concur.